      Case 20-12276-KHK                RECEIVED-
                                        Doc 5 Filed 10/14/20             Entered 10/15/20 09:58:39   Desc Main

                                           OCT 14 2020
                                                      Document         Page 1 of 1
                                                                                    -      C
                                                                                          ~~   /J~- - - .
                                                                                                 9
                                                                                 ✓l;/tGi'O- CJ vµJr-/ q
                                        ALEXANDRIA DIVISION
       Foc:o.Bl..6:B                   US BANKRUPTCY COURT -



                                                                        J .
                                                                          . ·                                  ··
       J2/.94-


· ·. ...
. .                     . ,.   .
                                   ~
                                       ~prfrRir;:TOF
                                                      Su=BANKRDETl10t¥1
                                                               ~~~()__,A,                                        .

      m~            ~cclffi.&Ms:~
                              cl~
                               _
                                  .· · · · · · . .
                                         Debtor   ·                             Jo.       ·
                                                                      . .' ·, ~~rIC__
       .   .                       .                      '   '   '                   .


. .. :;;((/4__ ~~Jj+/z_ C
                                                  ~-/)                          ~


          J ~~ [l)f                                                      .~Lll_~~
                                                                                               ~atv~~
                                                                                                           C         •.




       ...·crv~-- rt "                                                   ra(f ~ +             0

                    N          O'r\0..                                                        ·•.
                    C'?
                       ..
                  "','!"r,-
                  *~'-
           ..     ~


                 -:!"'-

                 [~
                    .
                 (: .)
                0
                =
                '·""-'
                =
                c-..,




                                                                          -:-
